It is a specious argument and a distinction without a difference to say that the contract in suit is less definite and certain than that set out in Ewing v. Shepard, 143 Wash. 679,256 P. 71, 259 P. 881; or that the commission was not specifically agreed upon as in that case, when it was a mere matter of computation of the percentages according to the schedule of the Seattle Real Estate Board, or "Realty Board," as named the second time, doubtless for brevity.
Under our decisions in that case, the Muir case, Hennebergv. Cook, 103 Wash. 685, 175 P. 313; *Page 27 Grant v. Ten Hope, 117 Wash. 531, 201 P. 750, and Peeples v.British American Consolidated Properties, 163 Wash. 353,1 P.2d 235, appellant is entitled to recover here, and the judgment should be reversed.
I therefore dissent.